DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior arts of record, in combination or individual, fail to show or make it obvious a radio-frequency module comprising a switch integrated circuit, a first connection electrode, a second connection electrode, at least one mounting substrate, a first signal line, a second signal line, a first electronic component, and a second electronic component; wherein the switch integrated circuit (see fig. 2/no. 10) comprising a first main face (see fig. 2/no. 100A) and an opposing second main face (see fig. 2/no. 100B), a first connection electrode (see fig. 2/no. 101a, 101b, 101c, 101d, and 101e) arranged on the first main face, and a second connection electrode (see fig. 2/no. 102a, 102b, 102c, 102d, 102e, 102f, and 102g) arranged on the second main face; the at least one mounting substrate (see fig. 2/no. 60) in or on which the switch integrated circuit is mounted, and that comprises a first mounting face (see fig. 2/no. 160A) at the first main face side, and a second mounting face (see fig. 2/no. 160B) at the second main face side; the first signal line (see fig. 2/no. 61a, 61b, 61c, 61d, and 61e) at the first mounting face side of the at least one mounting substrate, the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

February 21, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643